UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1681



SELECT FINANCIAL LLC,

                                                 Plaintiff - Appellee,

          versus


CHARLES W. PENLAND, Guardian ad Litem Jean
Bradley,

                                                Defendant - Appellant,



          and

JEAN BRADLEY,      Guardian   ad   Litem;   PENCO,
INCORPORATED,

                                                           Defendants,


          and

PENLAND FINANCIAL SERVICES, INC.,

                                   Defendant & Third Party Plaintiff,


          versus

UNITED STATES OF AMERICA,

                                                Third Party Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:05-cv-02647-GRA)


Submitted:   January 17, 2008           Decided:   January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles W. Penland, Sr., Appellant Pro Se. Kenneth C. Anthony,
Jr., KNIE, WHITE & ANTHONY, Spartanburg, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

          Charles W. Penland appeals the district court’s order

denying   his   motion   to    dismiss.      This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).        The order Penland seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,       we   dismiss   the    appeal   for   lack   of

jurisdiction. We also deny Penland’s motion for an order directing

District Court Judge Anderson to recuse himself from further

proceedings in this matter and his motion for general relief.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 3 -